SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1353
CAF 12-00116
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ALEXANDER J.S.
---------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,                     ORDER
PETITIONER-RESPONDENT;

DAVID J.S., JR., RESPONDENT-APPELLANT,
AND ALECIA P., RESPONDENT.


RAYMOND P. KOT, II, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (MICHELLE COOKE OF COUNSEL), FOR
PETITIONER-RESPONDENT.

CHRISTINE M. VALKENBURGH, ATTORNEY FOR THE CHILD, BATH.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered December 13, 2011 in a proceeding
pursuant to Family Court Act article 10. The order denied the motion
of respondent David J.S., Jr. to dismiss the neglect petition against
him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court